Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 1 of 22




                 EXHIBIT 1
       Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 2 of 22



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 FELICIA GAINES, on behalf of herself
 and others similarly situated,

                 Plaintiff,
                                                      Case No. 1:19-cv-00528-CAP
                v.

 AMAZON.COM, LLC
 AMAZON LOGISTICS, INC., and
 ON THE GO EXPRESS, LLC,

                 Defendants.


              FLSA COLLECTIVE ACTION SETTLEMENT AGREEMENT

       This FLSA Collective Action Settlement Agreement (“Settlement Agreement,”
“Settlement,” or “Agreement”) is entered into between Plaintiff Felicia Gaines (“Plaintiff”),
individually and on behalf of the Settlement Collective defined below, and Defendants
Amazon.com, LLC, Amazon Logistics, Inc. (collectively “Amazon”), and On the Go Express,
LLC (“On the Go”) (collectively, “Defendants”), subject to the approval of the Court. Plaintiff
and Defendants are referred to individually as a “Party” and together as the “Parties.”

                                            RECITALS

        1.      Plaintiff, who worked as a Delivery Associate (“DA”) in Georgia, filed the above-
captioned lawsuit in the United States District Court for the Northern District of Georgia on
January 31, 2019, alleging Defendants failed to pay DAs overtime compensation when they
worked more than 40 hours in a workweek, in violation of the Fair Labor Standards Act, 29 U.S.C.
§ 201, et seq. (“FLSA”).

        2.     In April 2019, the Parties agreed to stay Plaintiff’s lawsuit so they could participate
in an alternative dispute resolution process in an effort to resolve Plaintiff’s collective action
claims. The Parties filed a Motion to Stay Pending Private Mediation with the Court on April 15,
2019 (ECF No. 16), which the Court granted on April 17, 2019 (ECF No. 17.).

        3.     On March 13, 2020, the Parties participated in a full day, in-person mediation in
the Courthouse in Rome, Georgia, conducted by the Honorable Walter E. Johnson, United States
Magistrate Judge. Prior to the mediation, Defendants provided Plaintiff’s Counsel with OTG’s
payroll data and timekeeping data, and Amazon’s delivery data (also known as “Rabbit” data”) for
DAs who were paid by OTG and delivered packages to customers of Amazon.com, which
Plaintiff’s Counsel reviewed and analyzed extensively. The Parties engaged in numerous meet
and confer sessions regarding the facts and data prior to the mediation.



                                                  1
       Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 3 of 22



        4.      As a result of the mediation and continued arm’s length negotiations between
January 2019 and May 2020, the Parties agreed to settle Plaintiff’s claims according to the terms
of this Settlement Agreement. The Parties separately negotiated the wage damages and attorneys’
fees and costs.

        5.      Plaintiff’s Counsel has made a thorough and independent investigation of the facts
and law relating to the allegations in this lawsuit. In agreeing to this Settlement Agreement,
Plaintiff has considered: (i) the facts developed during the mediation process and the law
applicable thereto; (ii) the risks of continued litigation; and (iii) the desirability of consummating
this Settlement according to the terms of this Settlement Agreement. Plaintiff has concluded the
terms of this Settlement Agreement are fair and reasonable, and that it is in the best interests of
Plaintiff and the Settlement Collective Members to settle their claims against Defendants as set
forth herein.

         7.     Defendants deny the allegations in this lawsuit, and further deny any liability for
any wage and hour violations or failure to pay overtime compensation. Amazon further denies it
is a joint employer of OTG’s DAs. Defendants are entering this Agreement to eliminate the burden,
risk, and expense of further litigation. This Settlement Agreement and all related documents are
not and shall not be construed as an admission by Defendants or any of the Released Parties (as
defined below) of any fault, liability, or wrongdoing, which Defendants expressly deny.

        8.     The Parties recognize that Court approval of this Settlement is required to effectuate
the Settlement, and the Settlement will not become operative until the Court grants approval of it
and the Settlement Effective Date occurs.

        9.      The Parties stipulate and agree that, for settlement purposes only, the requirements
for establishing collective action certification under the FLSA pursuant to 29 U.S.C. § 216(b) are
met with respect to the Settlement Collective Members as defined below. Should this Settlement
not be approved, such stipulation to conditional certification shall become null and void and shall
have no bearing on (or be admissible in connection with) the issue of whether conditional
certification would be appropriate in a non-settlement context.

        10.    In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, it is hereby agreed as follows.

                                          DEFINITIONS

       11.     The following terms used in this Agreement have the following meanings:

               a.      “Action” means the above-captioned lawsuit.

             b.      “Approval Order” means the Order approving the terms and conditions of
this Agreement, as may be modified by the Court.

                c.      “Check Cashing Period” means the period of 180 days after settlement
checks are initially issued by the Settlement Administrator to Settlement Collective Members.

               d.      “Court” means the United States District Court for the Northern District of


                                                  2
       Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 4 of 22



Georgia.

               e.    “Defendants” means Amazon.com, LLC, Amazon Logistics, Inc.
(collectively “Amazon”), and On the Go Express, LLC (“On the Go”).

            f.     “Defendants’ Counsel” means Morgan, Lewis & Bockius LLP and
McFadden Davis, LLC (for Amazon) and Caplan Cobb LLP (for On the Go).

                g.       “Gross Settlement Amount” means the sum of Two Hundred and Fifty
Thousand Dollars and Zero Cents ($250,000.00), which shall be the maximum amount Defendants
shall pay to settle this Action as set forth herein, except that Defendants shall separately pay their
own attorneys’ fees and costs, settlement administration costs, and the employer’s share of payroll
taxes.

               h.      “Named Plaintiff” or “Plaintiff” means Felicia Gaines.

               i.      “Net Settlement Amount” means the Gross Settlement Amount less: (i)
Seven Thousand Five Hundred Dollars ($7,500.00) to Plaintiff Gaines for her efforts in bringing
and prosecuting this matter and for her broader release of claims in favor of Defendants (“Service
Award”); (ii) Plaintiff’s Counsel’s attorneys’ fees not to exceed one-third (1/3) of the Gross
Settlement Amount, plus Plaintiff’s Counsel’s out-of-pocket costs that are currently $6,323; and
(iii) a $5,000 Reserve Fund as defined and described herein. These amounts are subject to the
Court’s approval. The Net Settlement Amount shall include all payments to Settlement Collective
Members.

               j.       “Opt-In Plaintiffs” means individuals who, as of the date of execution of
this Agreement, have filed an Opt-In Consent Form with the Court. There are a total of seven (7)
Opt-In Plaintiffs, including Plaintiff.

               k.      “Parties” means Plaintiff and Defendants.

              l.     “Plaintiff’s Counsel” means Berger Montague PC; Willig, Williams &
Davidson; and Blake Andrews Law.

                 m.      “Qualified Settlement Fund” or “QSF” means the account established by
the Settlement Administrator and funded by the Defendants for the purpose of holding the Gross
Settlement Amount as well as funds paid by Defendants sufficient to enable the Settlement
Administrator to pay the employer’s share of payroll taxes and the Settlement Administrator’s fees
and costs, including those associated with Notice and distributing all approved amounts to the
proper individuals. Defendants agree that on the date of the Approval Order, one-half of the Gross
Settlement Amount will begin earning interest of no less than 2%, which interest will be included
in the payment made to the QSF upon funding. The QSF will be controlled by the Settlement
Administrator subject to the terms of this Agreement and the Court’s orders regarding approval.
Interest, if any, earned on the QSF will become part of the Gross Settlement Amount.

             n.      “Released Claims” means any and all Fair Labor Standards Act claims (and
related wage claims) that accrued to the Settlement Collective Members while working for
Defendants at any time between June 17, 2018 and January 26, 2019, including, without


                                                  3
       Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 5 of 22



limitations, all FLSA claims for unpaid overtime wages, and related claims for penalties, interest,
liquidated damages, attorneys’ fees, costs, and expenses. The Released Claims shall become
released upon the signing, cashing, or depositing of a Settlement Award check. Defendants agree
this Settlement Agreement may not be used to assert collateral estoppel, res judicata, waiver or
any other claim preclusion of FLSA claims with respect to individuals who did not specifically
release those FLSA claims; however, Defendants do not waive the right to assert other defenses to
those claims regarding timeliness, scope and/or applicability of exemptions.

                o.       “Released Parties” mean Amazon.com, LLC, Amazon Logistics, Inc, and
On the Go Express, LLC, and each of their respective present and former affiliates, divisions,
members, joint venture partners, subsidiaries, parents, predecessors, any merged entity or merged
entities and/or its or their present and former officers, partners, directors, employees, agents,
attorneys, shareholders and/or successors, insurers or reinsurers, employee benefit plans (and the
trustees, administrators, fiduciaries, agents, representatives, insurers and reinsurers of such plans),
assigns, trustees, heirs, administrators, executors, representatives and/or principals thereof, and all
persons or entities acting by, through, under, or in concert with any of them, and any individual or
entity that could be jointly liable with any of them.

               p.      “Relevant Time Period” means June 17, 2018 through January 26, 2019.

               q.      “Settlement Administrator” means CPT Group.

             r.       “Settlement Award” means the payment that each Settlement Collective
Member shall be entitled to receive pursuant to the terms of this Agreement.

               s.     “Settlement Collective Members” means Plaintiff, Opt-In Plaintiffs, and all
current and former Delivery Associates who were paid by Defendant On the Go to deliver
packages to customers of Amazon.com in the United States between June 17, 2018 and January
26, 2019. There are approximately 488 Settlement Collective Members, and Plaintiff has relied on
the records produced by Defendants in negotiating this Settlement.

                                            RELEASES

         12.    Named Plaintiff’s Released Claims. In exchange for the consideration set forth
in this Settlement Agreement, and in addition to the Released Claims, upon the Approval Order of
the Court, Plaintiff agrees to release and discharge Defendants and all other Released Parties
finally, forever and with prejudice, from any and all causes of action, claims, rights, damages of
any nature, penalties, liabilities, expenses, losses, and issues of any kind or nature whatsoever,
whether known or unknown, that Plaintiff has or may have against the Released Parties that arose
prior to the date on which she executed this Agreement, including without limitation any claims
arising under the FLSA and any claims that were or could have been asserted in the Complaint,
based on the facts alleged, for alleged unpaid wages, overtime compensation, liquidated or other
damages, unpaid costs, restitution or other compensation or relief arising under applicable wage
and hour laws, as well as any claims, whether in law or equity, known or unknown, against
Released Parties relating to Named Plaintiff’s employment (or alleged employment or joint
employment) or termination of employment, including but not limited to claims arising under the
Americans with Disabilities Act, National Labor Relations Act, Equal Pay Act, Employee



                                                  4
       Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 6 of 22



Retirement Income Security Act of 1974, the Worker Adjustment and Retraining Notification Act,
Title VII of the Civil Rights Act of 1964, the Vocational Rehabilitation Act of 1973, the Civil
Rights Act of 1866, 1871, and 1991, including Section 1891 of the Civil Rights Act, the Family
and Medical Leave Act, the Georgia Fair Employment Practices Act, Georgia Equal Pay Act, as
amended, the Georgia Equal Employment for Persons with Disabilities Code, the Georgia
Arbitration Act, and claims arising under the Georgia Constitution, and/or any other federal, state,
or local law, statute, regulation, constitution, ordinance, and/or public policy, contract, or tort law,
or any claim of retaliation under such laws, or any claim of breach of any contract (whether
express, oral, written or implied from any source), or any claim of unjust enrichment, intentional
or negligent infliction of emotional distress.

         Named Plaintiff acknowledges she may have claims that are presently unknown based on
actions that took place prior to the date she executes this Agreement and that the release of Named
Plaintiff’s Released Claims contained in this Settlement Agreement is intended to and will fully,
finally, and forever discharge all claims against Defendants and the other Released Parties, whether
now asserted or not asserted, known or unknown, suspected or unsuspected, which now exist, or
heretofore existed, which i known, might have affected her decision to enter this release. Named
Plaintiff agrees that, although she may discover facts in addition to or different from those that are
currently known or believed to be true with respect to Named Plaintiff’s Released Claims, it is her
intention to fully, finally, and forever settle and release any and all Named Plaintiffs’ Released
Claims, without regard to the subsequent discovery or existence of such additional or different
facts.

         Provided, however, that nothing in this Agreement prohibits Named Plaintiff from (1)
filing a claim or charge with a federal, state or local administrative agency, or (2) reporting,
communicating directly with or providing information, including documents, not otherwise
protected from disclosure by any applicable law or privilege, to the Securities and Exchange
Commission (the “SEC”), the Occupational Safety and Health Administration (“OSHA”), the
Equal Employment Opportunity Commission (“EEOC”), or any other federal, state or local
governmental agency or commission regarding possible legal violations, without disclosure to the
Defendants, subject to the condition that once this Agreement becomes effective, Named Plaintiff
may not receive a monetary award in connection with any such charge or complaint that is filed or
is filed on Named Plaintiff’s behalf with the EEOC or state or local fair employment agency.

        Named Plaintiff further agrees and acknowledges she has not made any claims or
allegations related to sexual harassment or sexual abuse, and none of the payments to her as set
forth in this Agreement are related to sexual harassment or sexual abuse.

       13.    Settlement Collective Members’ Released Claims. In exchange for the
consideration set forth in this Settlement Agreement, upon signing, cashing, or depositing a
Settlement Award check, the Settlement Collective Members agree to release the Released Claims.

        Settlement Collective Members, to the fullest extent allowed by law, are prohibited from
asserting any claims released by them in this Settlement, and from commencing, joining in,
prosecuting, or voluntarily assisting in a lawsuit or adversarial proceeding against the Released
Parties, based on claims released by them in this Settlement. The Notice of Settlement
substantially in the form attached at Exhibit A will advise that, by signing, cashing, or depositing


                                                   5
       Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 7 of 22



a Settlement Award Check, the Settlement Collective Members further agree they will not opt-in,
will withdraw any opt-in, and will dismiss this action or themselves from the action in actions
where they are a claimant, plaintiff, or appellant, and will opt-out of those actions if they become
aware of such actions. Excluded from this prohibition are any instances where any individual is
legally compelled to testify through service of a subpoena or other process.

                                  SETTLEMENT APPROVAL

       14.     Named Plaintiff shall file an Unopposed Motion to Approve Settlement with the
Court within fourteen (14) days following the execution of this Settlement Agreement, attaching
a copy of this Agreement.

       15.     The Motion to Approve Settlement will request that the Court approve the
Settlement as a fair and reasonable resolution of a bona fide dispute.

                    SETTLEMENT NOTICE AND IMPLEMENTATION

        16.     Within thirty (30) calendar days after the Approval Order, Defendants shall
electronically transfer the Gross Settlement Amount to the Settlement Administrator in the QSF.

              a.      The Parties agree to the creation of a QSF and that the QSF is intended to
be a “Qualified Settlement Fund” under Section 468B of the Internal Revenue Code and Treas.
Reg. §1.468B-1, 26 CFR § 1.468B-1, et seq., and will be administered by the Settlement
Administrator as such.

                b.      With respect to the QSF, the Settlement Administrator shall: (i) calculate,
withhold, remit, and report each Settlement Collective Member’s share of applicable payroll taxes
(including, without limitation, federal, state and local income tax withholding, FICA, Medicare
and any state or local employment taxes), and indemnify Defendants for any penalty arising out of
any error or incorrect calculation payroll taxes and/or interest with respect to any late deposit of
the same; (ii) calculate and remit the employer’s share of Employer Payroll Taxes for each
Settlement Collective Member’s share of all employer payroll taxes; (iii) satisfy all federal, state,
and local income and other tax reporting, return, and filing requirements with respect to the QSF;
and (iv) satisfy out of the QSF all taxes (including any estimated taxes, interest or penalties) with
respect to the interest or other income earned by the QSF. The fees, expenses, and costs incurred
in connection with the opening and administration of the QSF and the performance of the
Settlement Administrator’s duties and functions as described in this Agreement will be paid
separately as described herein. These tax services, fees, costs and expenses shall be treated as and
included in the costs of administering the QSF, which shall be paid by Defendants.

               c.      The Parties and the Settlement Administrator shall elect to treat the
Settlement Fund as coming into existence as a Qualified Settlement Fund on the earliest date set
forth in 26 CFR §1.468B-1(j)(2)(i), and that such election statement shall be attached to the
appropriate returns as required by 26 CFR §1.468B-1(j)(2)(ii).

                d.     The Parties agree to cooperate with the Settlement Administrator and one
another to the extent reasonably necessary to carry out the provisions of this Section. The Parties



                                                 6
       Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 8 of 22



will require the Settlement Administrator to indemnify and hold harmless the Parties for and
against any claims or liabilities resulting from errors or omissions in its administration of the QSF.

        17.    Within ten (10) business days after the Approval Order, OTG shall provide to
Plaintiff’s Counsel and the Settlement Administrator electronic documents in Microsoft Excel,
containing the names, last known addresses, last known telephone numbers (if any), last known
email addresses (if any), social security numbers or tax ID numbers of each FLSA Collective
Member (“Collective List”). Prior to mailing the Settlement Awards, the Settlement Administrator
shall use the National Change of Address Database to update any addresses on the Collective List.

       18.    At least five (5) business days prior to mailing, Plaintiff’s Counsel shall provide the
Settlement Administrator and Defendants’ Counsel final settlement shares for each Settlement
Collective Member, which shall be calculated pursuant to the objective formula set forth in
Paragraph 21 utilizing the data previously provided by Defendants.

      19.    The Settlement Administrator shall be responsible for disbursing all Settlement
Awards and preparing, printing, and mailing the Settlement Notice to the Collective Members.

        20.     The Settlement Administrator shall set aside Five Thousand Dollars ($5,000.00) of
the QSF from the Gross Settlement Amount as a Reserve Fund (the “Reserve Fund”) for the
purpose of preserving these funds to account for disputed, belated, or unexpected payments to
Settlement Collective Members after Settlement Awards have issued during the Check Cashing
Period. Settlement Collective Members may contact the Settlement Administrator with questions
regarding their settlement shares. There is a rebuttable presumption that Defendants’ records are
correct, but Settlement Collective Members may, should they disagree with Defendants’ records,
provide documentation to show contrary information by no later than the conclusion of the Check
Cashing Period. Such a dispute shall be directed to the Settlement Administrator, who will notify
all Counsel of the dispute and promptly provide Counsel with a copy of the records provided by
the individual. All disputes arising under this paragraph must be resolved and reported no later
than thirty (30) calendar days after the Check Cashing Period and any disputes not resolved to the
satisfaction of all Counsel may be presented to the Court. The Reserve Fund shall be held by the
Settlement Administrator for a period of (100) one hundred days after the Check Cashing Period.
The Settlement Administrator. In the event that any funds remain in the Reserve Fund following
this period, such funds shall be sent to the Atlanta Legal Aid Society, as a cy pres recipient agreed
to by the Parties, subject to the Court’s approval.

        21.     The following objective formula shall be utilized by Plaintiff’s Counsel in
calculation of the settlement shares:

               a.     The the minimum amount of $100 per Settlement Collective Member will
be deducted from the Net Settlement Amount prior to the determination of pro rata individual
settlement shares and allocated to each Settlement Collective Member so that each Settlement
Collective Member receives at least $100 in exchange for their release in this Settlement
Agreement.

             b.      In addition to the $100 payment set out in (a) above, Settlement Collective
Members shall receive a pro rata portion of the Net Settlement Amount as follows:



                                                  7
       Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 9 of 22



                       i.      For each workweek during which the Settlement Collective Member
worked four (4) or more days during the Relevant Time Period, the Settlement Collective Member
shall receive one (1) settlement share.

                     ii.     The total number of settlement shares for all Settlement Collective
Members will be added together and the resulting sum will be divided into the Net Settlement
Amount to reach a per share dollar figure. That figure will then be multiplied by each Settlement
Collective Member’s number of settlement shares to determine the Settlement Collective
Member’s Settlement Award.

        22.    Subject to the Court’s Approval Order, Named Plaintiff shall receive a Service
Award of $7,500 for her efforts in bringing and prosecuting this matter and her broader release of
claims in favor of Defendants. The Named Plaintiff shall be issued a Form 1099 for this payment,
which shall be paid by the Settlement Administrator within five (5) business days after funding of
the Gross Settlement Amount.

        23.     Subject to the Court’s Approval Order, Plaintiff’s Counsel shall receive attorneys’
fees of one-third (1/3) of the Gross Settlement Amount, in compensation for all work performed
to date as well as all work remaining to be performed in the Action. In addition, Plaintiff’s Counsel
shall receive reimbursement of their out-of-pocket costs approved by the Court’s Approval Order.
The substance of Plaintiff’s Counsel’s request for attorneys’ fees and costs is considered separately
from the Court’s consideration of fairness and reasonableness of the settlement of the Action, and
the outcome of any proceeding the Court makes as to Plaintiff’s Counsel’s request for attorneys’
fees and costs shall not terminate this Agreement, but shall in no instance impact the total amount
of the Gross Settlement Amount.

               a.    The payments of attorneys’ fees and costs shall be made on the date the
Settlement Administrator mails Settlement Awards to Settlement Collective Members, as provided
for in Paragraph 24.

                b.      The attorneys’ fees and costs paid pursuant to this Agreement out of the
Gross Settlement Amount shall constitute full satisfaction of Defendants’ obligations to pay
amounts to any person, attorney, or law firm for attorneys’ fees or costs in this Action on behalf
of any Settlement Collective Member, and shall relieve Defendants from any other claims or
liability to any other attorney or law firm for any attorneys’ fees or costs to which any of them
may claim to be entitled on behalf of any Settlement Collective Member.

                c.     A Form 1099 shall be issued to Plaintiff’s Counsel by the Settlement
Administrator, and Plaintiff’s Counsel shall be solely and legally responsible for paying any and
all applicable taxes on the payment made to them.

       24.     Within five (5) business days of receipt of the final Settlement share calculations
approved by the Parties, the Settlement Administrator shall mail all Settlement Awards to
Settlement Collective Members along with a Notice of Settlement substantially in the form
attached at Exhibit A, as approved by the Court. The Settlement Awards shall be checks that
contain a limited endorsement placed on the back of the check stating that by signing, depositing,




                                                 8
      Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 10 of 22



and/or cashing the settlement check, the Settlement Collective Member agrees to opt in to this
collective action, defined by its caption as follows:

       By depositing or cashing this check, I am opting into and affirm my release of
       Amazon.com, LLC, Amazon Logistics, Inc., On the Go Express, LLC, and all other
       Released Parties of my Released Claims as defined in the Settlement Agreement approved
       by the Court in Gaines v. Amazon.com, LLC, et al., 1:19-cv-00528-CAP (N.D. Ga). I
       affirm that I will not sue or assert any of the Released Claims, including FLSA claims,
       against any of the Released Parties.

The Settlement Administrator shall then provide a written certification of such payments to counsel
for the Parties.

        25.    Fifty percent (50%) of the Settlement Awards to Settlement Collective Members
shall be considered wages subject to the withholding of all applicable local, state, and federal taxes.
The Settlement Administrator shall make the required withholdings and shall issue an IRS Form
W-2 to each settlement Collective Member for these payments. Defendants shall pay the
employers’ side of taxes separate from the Gross Settlement Amount. The remaining fifty percent
(50%) of the Settlement Awards to Settlement Collective Members shall be considered liquidated
damages. The Settlement Administrator shall issue an IRS Form 1099-MISC to each Settlement
Collective Member for these payments.

        26.     All Settlement Award checks to Settlement Collective Members shall remain
negotiable for 180 days from the date they are issued and shall be accompanied by a cover letter
when they are sent to Settlement Collective Members. The Settlement Administrator shall send a
reminder letter via U.S. mail and email to those who have not yet cashed their settlement check
after 60 days, and may call those that have still not cashed their check to remind them to do so
within the last 60 days of the Check Cashing Period. Any amounts from uncashed settlement
checks after the 180-day period will be paid back to Defendants in recognition of the fact that those
individuals who do not cash their settlement checks do not release any claims against the
Defendants.

      27.    No person shall have any claim against Defendants, Plaintiff’s Counsel, or
Defendants’ Counsel based on distribution or payments made in accordance with this Settlement
Agreement.

                                       MISCELLANEOUS

       28.   No Retaliation. Defendants will not take any adverse action against any Settlement
Collective Member on the grounds that he/she is eligible to participate or does participate in the
Settlement.

       29.    No Admission of Liability. This Settlement Agreement and all related documents
are not and shall not be construed as an admission by Defendants of any fault, liability, or
wrongdoing.

       30.    Defendants’ Legal Fees. Defendants’ legal fees and expenses in this Action shall
be borne by Defendants.


                                                  9
      Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 11 of 22



        31.     Effect of Non-Approval. If the Court does not approve the Settlement as provided
herein, the Parties agree to engage in follow-up negotiations with the intent of resolving the Court’s
concerns that precluded approval, and, if feasible, to resubmit the settlement for approval within
thirty (30) days. If the Settlement is not approved as resubmitted, or if the Parties are not able to
reach another agreement, then any Party may void this Agreement; at that point, the Parties agree
each shall return to their respective positions as existed on the day before this Agreement was
executed and this Agreement shall not be used in evidence or argument in any other aspect in the
Action.

        32.     Interim Stay of Proceedings. The Parties agree to hold in abeyance all proceedings
in the Action, except such proceedings necessary to implement and complete the Settlement.

       33.     Amendment or Modification. This Agreement may be amended or modified only
by a written instrument signed by counsel for all Parties or their successors in interest. This
Agreement may not be discharged except by performance in accordance with its terms or by a
writing signed by the Parties hereto.

        34.    Entire Settlement Agreement. This Agreement and the exhibits hereto constitute
the entire Agreement among the Parties, and no oral or written representations, warranties, or
inducements have been made to any Party concerning this Agreement other than the
representations, warranties, and covenants contained and memorialized in such documents. All
prior or contemporaneous negotiations, memoranda, agreements, understandings, and
representations, whether written or oral are expressly superseded hereby and are of no further force
and effect. No rights hereunder may be waived except in writing.

        35.     Authorization to Enter Into Settlement Agreement. The Parties warrant and
represent that they are authorized to enter into this Agreement and to take all appropriate action
required or permitted to be taken by such Parties pursuant to this Agreement to effectuate its terms,
and to execute any other documents required to effectuate the terms of this Agreement. The Parties
and their counsel shall cooperate with each other and use their best efforts to effect the
implementation of the Agreement. In the event that the Parties are unable to reach resolution on
the form or content of any document needed to implement this Agreement, or on any supplemental
provisions or actions that may become necessary to effectuate the terms of this Agreement, the
Parties shall seek the assistance the mediator, Honorable Walter E. Johnson, U.S. Magistrate
Judge, to resolve such disagreement.

        36.     Binding on Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of Plaintiff, Defendants, and the Settlement Collective Members and their heirs,
beneficiaries, executors, administrators, successors, transferees, successors, assigns, or any
corporation or any entity with which any party may merge, consolidate or reorganize. The Parties
hereto represent, covenant and warrant they have not directly or indirectly assigned, transferred,
encumbered or purported to assign, transfer, or encumber to any person or entity any portion of
any liability, claim, demand, action, cause of action, or rights herein released and discharged
except as set forth herein.

       37.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, email, and electronic signature. All executed counterparts and each of


                                                 10
      Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 12 of 22



them shall be deemed to be one and the same instrument. All executed copies of this Agreement,
and photocopies thereof (including facsimile and/or emailed copies of the signature pages), shall
have the same force and effect and shall be as legally binding and enforceable as the original.

        38.     No Signature Required by Collective Members. Only the Named Plaintiff,
Defendants, and the respective counsel of each of them will be required to execute this Settlement
Agreement. The Settlement Notice will advise all Settlement Collective Members of the binding
nature of the release and such shall have the same force and effect as if this Settlement Agreement
were executed by each Settlement Collective Member.

        39.     Cooperation and Drafting. The Parties have cooperated in the drafting and
preparation of this Agreement; hence the drafting of this Agreement shall not be construed against
any of the Parties. The Parties agree the terms and conditions of this Agreement were negotiated
at arm’s-length and in good faith by the Parties and reflect a settlement reached voluntarily, based
upon adequate information and sufficient discovery and after consultation with experienced legal
counsel.

       40.    Governing Law. This Settlement Agreement shall be governed by and interpreted
according to Georgia law.

        41.     Jurisdiction of the Court. The Court shall retain jurisdiction with respect to the
interpretation, implementation, and enforcement of the terms of this Settlement and all orders and
judgments entered in connection therewith, and the Parties and their Counsel submit to the
jurisdiction of the Court for this purpose.




                                                11
           
                    Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 13 of 22



                   IN WITNESS WHEREOF, the Parties and their Counsel have executed this Settlement
             Agreement as follows:
                                                                                   
             PLAINTIFF:                 _______________________________      Date: _________, 2020
                                        Felicia Gaines


             APPROVED AS TO FORM BY PLAINTIFF’S COUNSEL:


                                                                                   
                                        _______________________________      Date: _________, 2020
                                        Sarah R. Schalman-Bergen
                                        Camille Fundora Rodriguez
                                        Krysten Connon
                                        BERGER MONTAGUE PC
                                        1818 Market St., Suite 3600
                                        Philadelphia, PA 19103


                                        _______________________________            
                                                                             Date: _________, 2020
                                        Ryan Allen Hancock
                                        WILLIG, WILLIAMS, & DAVIDSON
                                        1845 Walnut Street 24th Floor
                                        Philadelphia, PA 19103




             DEFENDANTS:                _______________________________      Date: _________, 2020
                                        Amazon.com, LLC



                                        ____________________________________Date: _________, 2020
                                        Amazon Logistics, Inc.



                                        _______________________________      Date: _________, 2020
                                        On the Go Express, LLC




                                                            12
 

 
                      
                        
                        
                            
                              
                                     
                                         
                                             
                                              
                                                
                                                     
                                                       
                                                           
                                                           
                                                              
                      Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 14 of 22



                    IN WITNESS WHEREOF, the Parties and their Counsel have executed this Settlement
              Agreement as follows:
                                                                                       
              PLAINTIFF:                 _______________________________         Date: _________, 2020
                                         Felicia Gaines


              APPROVED AS TO FORM BY PLAINTIFF’S COUNSEL:


                                                                                       
                                         _______________________________         Date: _________, 2020
                                         Sarah R. Schalman-Bergen
                                         Camille Fundora Rodriguez
                                         Krysten Connon
                                         BERGER MONTAGUE PC
                                         1818 Market St., Suite 3600
                                         Philadelphia, PA 19103


                                         _______________________________               
                                                                                 Date: _________, 2020
                                         Ryan Allen Hancock
                                         WILLIG, WILLIAMS, & DAVIDSON
                                         1845 Walnut Street 24th Floor
                                         Philadelphia, PA 19103




              DEFENDANTS:                _______________________________         Date: _________, 2020
                                         Amazon.com, LLC                       




                                         ____________________________________Date: _________, 2020
                                         Amazon Logistics, Inc.      




                                         _______________________________         Date: _________, 2020
                                         On the Go Express, LLC




                                                                  12
Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 15 of 22
 

 
                        
                         
                         
                             
                               
                                      
                                          
                                              
                                                
                                                  
                                                       
                                                         
                                                             
                                                             
                                                                
                       Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 16 of 22



              APPROVED AS TO FORM BY AMAZON’S COUNSEL:


                                           ______________________________             
                                                                                Date: _________, 2020
                                           Stephanie L. Sweitzer
                                           Meredith E. Riccio
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           77 West Wacker Drive, Fifth Floor
                                           Chicago, IL 60601


              APPROVED AS TO FORM BY ON THE GO’S COUNSEL:


                                           ______________________________       Date: _________, 2020
                                           Michael A. Caplan
                                           Ashley C. Brown
                                           CAPLAN COBB
                                           75 Fourteenth St. N.E., Suite 2750
                                           Atlanta, GA 30309




                                                                    13
    Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 17 of 22



APPROVED AS TO FORM BY AMAZON’S COUNSEL:


                ______________________________       Date: _________, 2020
                Stephanie L. Sweitzer
                Meredith E. Riccio
                MORGAN, LEWIS & BOCKIUS LLP
                77 West Wacker Drive, Fifth Floor
                Chicago, IL 60601


APPROVED AS TO FORM BY ON THE GO’S COUNSEL:


                ______________________________       Date: _________, 2020
                Michael A. Caplan
                Ashley C. Brown
                CAPLAN COBB
                75 Fourteenth St. N.E., Suite 2750
                Atlanta, GA 30309




                                      13
Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 18 of 22




                  EXHIBIT A




                               14
      Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 19 of 22




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 FELICIA GAINES, on behalf of herself
 and others similarly situated,                     Case No. 1:19-cv-00528-CAP

                Plaintiff,

                v.

 AMAZON.COM, LLC
 AMAZON LOGISTICS, INC., and ON
 THE GO EXPRESS, LLC,

                Defendants.


                     NOTICE OF COLLECTIVE ACTION SETTLEMENT
                             AND SETTLEMENT AWARD

TO:    NAME
       ADDRESS
       ADDRESS

 The Court authorized this Notice of Collective Action Settlement and Settlement Award check.
    This is not a solicitation. This is not a lawsuit against you, and you are not being sued.

                       PLEASE READ THIS NOTICE CAREFULLY.

1.     Why Should You Read This Notice?

You received this Notice of Settlement (“Notice”) either because you 1) previously completed an
Opt-in Consent Form to join this case, or 2) you did not previously join this case but the records
of Amazon.com, LLC (“Amazon.com”), Amazon Logistics, Inc. (“Amazon Logistics”), and/or On
the Go Express, LLC (“On the Go”) (collectively, “Defendants”) show you performed work as a
Delivery Associate and were paid by Defendant On the Go to deliver packages to customers of
Amazon.com in the United States between June 17, 2018 and January 26, 2019 (“Settlement
Collective Members”).

The parties to the lawsuit agreed to a binding settlement of this action, which alleges that
Settlement Collective Members should have been paid for all hours worked, including overtime
compensation when they worked more than forty (40) hours per week. On [DATE], 2020, the
Court approved the settlement as fair and reasonable.




                                               15
      Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 20 of 22



This Notice explains the terms of the settlement and your right to your Settlement Award,
which is enclosed with this Notice.

2.     What is this Lawsuit About?

This lawsuit alleges that individuals who work or have worked as Delivery Associates and who
were paid by Defendant On the Go to deliver packages to customers of Amazon.com in the United
States between June 17, 2018 and January 26, 2019 were not paid for all hours worked, including
overtime compensation to which they were entitled under the law. Defendants deny that they failed
to pay these individuals the full amount of compensation they were owed, deny any wrongdoing,
and deny any and all liability and damages to anyone with respect to the allegations made in the
lawsuit.

2.     How Is My Settlement Award Calculated?

Under the terms of the Settlement Agreement, Defendants have agreed to pay Two Hundred and
Fifty Thousand Dollars ($250,000.00) (the “Gross Settlement Amount”). The Gross Settlement
Amount includes amounts to cover: (i) Seven Thousand Five Hundred Dollars ($7,500.00) to
Plaintiff Gaines for her efforts in bringing and prosecuting this matter and for her broader release
of wage and hour claims in favor of Defendants (“Service Award”); (ii) Plaintiff’s Counsel’s
attorneys’ fees in the amount of one-third (1/3) of the Gross Settlement Amount (i.e., $83,333.33),
plus Plaintiff’s Counsel’s out-of-pocket costs that are $_____; and (iii) a Reserve Fund of Five
Thousand Dollars ($5,000.00) to account for disputes by Settlement Collective Members After
deductions of these amounts, what remains of the Gross Settlement Amount (the “Net Settlement
Amount”) has been divided into monetary Settlement Awards to the Settlement Collective
Members.

Your Settlement Award check is enclosed. Please note that your check is valid and negotiable
for 180 days and will automatically expire on [DATE]. Therefore, please remember to cash
or deposit your check AS SOON AS POSSIBLE. After this expiration date, any uncashed
remaining monies will be paid back to Defendants in recognition of the fact that those individuals
who do not cash their settlement checks do not release any claims against the Defendants.

Your Settlement Award was calculated based on the payroll records submitted by Defendants.
Specifically, the settlement payments were calculated as follows:

       The amount of $100 was allocated to each Settlement Collective Member, so every person
       receives at least $100 in exchange for his/her release in this Settlement Agreement. In
       addition to the $100 payment, each Settlement Collective Member received a pro rata
       portion of the Net Settlement Amount, calculated as follows:

       a. For each workweek between June 17, 2018 and January 26, 2019 during which you
          worked four (4) or more days per week, you received one (1) settlement share.

       b. The total number of settlement shares for all Settlement Collective Members was added
          together and the resulting sum was divided into the Net Settlement Amount to reach a
          per share dollar figure. That figure was then be multiplied by each Settlement


                                                16
      Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 21 of 22



           Collective Member’s number of settlement shares to determine the Settlement
           Collective Member’s Settlement Award.

If you have questions about the amount of your Settement Award, you may contact the Settlement
Administrator at the contact information below and must submit any disputes by [DATE].

Fifty percent (50%) of your payment represents back wages, and 50% represents liquidated
damages. The Settlement Administrator will issue you an IRS Form W-2 for 50% of this payment
and an IRS Form 1099 for the other 50% of this payment. Neither the Settlement Administrator
nor the Parties can provide you with any tax advice. You should contact your accountant or tax
related advisors for any questions about taxes you may owe on these amounts.

By depositing or cashing your Settlement Award check, you release Defendants; their parent
companies, subsidiaries, affiliates, business units, members, shareholders; and their predecessors
and successors, officers, directors, agents, employees, and assigns of all Fair Labor Standards Act
(“FLSA”) claims (and related wage claims) that accrued while working for Defendants at any time
between June 17, 2018, and January 26, 2019, including, without limitations, all FLSA claims for
unpaid overtime wages, and related claims for penalties, interest, liquidated damages, attorneys’
fees, costs, and expenses (“Released Claims”).

The Released Claims will be effective upon signing, cashing, or depositing your Settlement Award
check. To the fullest extent allowed by law, by depositing or cashing your Settlement Award
check, you are prohibited from asserting any Released Claims, and from commencing, joining in,
prosecuting, or voluntarily assisting in a lawsuit or adversarial proceeding against the Released
Parties based on the Released Claims. You also agree to not opt-in, withdraw any opt-in, and
dismiss any action or dismiss yourself from any action where you are a claimant, plaintiff, or
appellant against the Released Parties. You also agree to opt-out of any actions if you become
aware of such actions against Released Parties. This prohibition does not prevent you from
testifying in any legally compelled proceeding through service of a subpoena or other government
or legal process.

If you do not deposit or cash your Settlement Award check, you will not release any claims against
Defendants or the Released Parties.

Defendants agree that this Settlement Agreement may not be used to assert collateral estoppel, res
judicata, waiver, or any other claim preclusion of FLSA claims with respect to individuals who
did not specifically release those FLSA claims; however, Defendants do not waive the right to
assert other defenses to those claims regarding timeliness, scope, and/or applicability of
exemptions.




                                                17
      Case 1:19-cv-00528-WMR Document 71-3 Filed 06/19/20 Page 22 of 22



4.     Who Are The Attorneys Representing Plaintiff And The Settlement Collective?

Plaintiff and the Settlement Collective are represented by the following attorneys:

 Sarah R. Schalman-Bergen                         Ryan Allen Hancock
 Camille Fundora Rodriguez                        WILLIG, WILLIAMS, & DAVIDSON
 Krysten Connon                                   1845 Walnut Street 24th Floor
 BERGER MONTAGUE PC                               Philadelphia, PA 19103
 1818 Market St., Suite 3600
 Philadelphia, PA 19103
 (215) 875-3033
 kconnon@bm.net


5.     How Will the Attorneys for the Settlement Collective Be Paid?

You do not have to pay the attorneys who represent the Settlement Collective separately. The Court
approved an attorneys’ fee and cost payment to Plaintiff’s Counsel in the amount of one-third (1/3)
of the Gross Settlement Amount (i.e., $83,333.33), plus out of pocket costs incurred by Plaintiff’s
Counsel in litigating this action.

6.     Who May I Contact If I Have Further Questions?

IF YOU NEED MORE INFORMATION OR HAVE ANY QUESTIONS, you may contact the
Settlement Administrator at the telephone number or email address listed below. Please refer to
the Amazon/On the Go Settlement.

                             Amazon/On the Go Overtime Settlement
                                         [INSERT]
                                         [INSERT]
                                         [INSERT]

This Notice only summarizes the lawsuit, the settlement and related matters. For more information,
you may inspect the Court’s files at the Office of the Clerk located at the United States District
Court for the Northern District of Georgia, Richard B. Russell Federal Building, 2211 United
States Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303-3309, from 8:00 a.m. to 4:45
p.m., Monday through Friday.




                                                18
